Citation Nr: 0808983	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the left 
side of the body.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
August 1975, and from November 1982 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for numbness of 
the left side.

FINDING OF FACT

The veteran does not have a currently diagnosed disability 
relating to her symptom of numbness of the left side of the 
body.


CONCLUSION OF LAW

The veteran's numbness of the left side of the body is not 
proximately due to or the result of service.  38 C.F.R. §§ 
3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records indicate that the 
veteran complained of numbness of the left side of her body 
on several occasions.  However, the numbness was not 
diagnosed as a disability or secondary to an injury or 
disability.  

In January 2003, the veteran saw a contract physician for 
pain in the left hip joint with numbness in the left thigh 
radiating to the foot, loss of muscle power, and pain in the 
lower lumbar spine region.  Upon examination, the physician 
indicated that the veteran had a case of acute an very 
painful lumbago with sciatica on the left side, associated 
with an urgent suspicion of L5/S1 disc prolapse.  The 
physician ordered an MRI and follow up exam.

At the follow up exam in February 2003, the diagnosis was 
hemilateral pain all over the body, of unknown origin, on the 
left plus degenerative changes of the lumbar spine and 
minimal reactive effusion in the left hip joint.  The 
physician indicated that the symptoms of pain could not be 
clearly explained by the MRI, especially the hemilateral 
signs and symptoms of pain involving the left side of the 
body.  A check up by a specialist in neurology was requested.  
The numbness and its etiology were not addressed.

The veteran underwent a VA exam in September 2003.  At that 
time, the examiner indicated that there was no numbness or 
muscular asymmetry.  The examiner diagnosed the veteran with 
left sided body para-seizures of unknown etiology 
subjectively reported by the veteran.  No definite diagnosis 
could be made.

In April 2006, the veteran underwent a VA exam for her 
unemployability claim, at which time the veteran's spine, 
aches, pains, and neurological symptoms were evaluated.  The 
claims file was not reviewed (as this exam was not ordered 
specifically for a service connection claim).  

Importantly, when reporting her history of disabilities and 
injuries, the veteran did not indicate that she was 
experiencing numbness.  The neurological assessment showed no 
abnormalities.  The NVC/EMG study of the left lumbosacral 
paraspinal areals and left lower extremity revealed no 
abnormal electrical signs.  The examiner indicated that there 
were no electromyographic evidence of radiculopathy.  The 
examiner further indicated that the veteran expressed sharp 
tenderness at the left gluteal area, which does not sound 
like neuropathic pain.

Such a report is found to provide highly probative evidence 
against this claim. 

In October 2005, the veteran sought treatment from a private 
chiropractor.  The record indicates that the veteran 
complained of experiencing numbness of the left side of the 
body for approximately four years.  The exam found decreased 
sensation along the left C5, C6, C8, T1, and S1 and right L4 
dermatomes.  The diagnosis was multiple vertebral 
subluxations complexes in cervical, thoracic, and lumbar 
spine which involves joint dysfunction, nerve dysfunction, 
muscle and facial tissue dysfunction and spinal degenerative 
changes over time when left uncorrected.  No diagnosis was 
made or etiology identified for the veteran's numbness of the 
left side of the body.

In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. In the absence of an identifiable 
disability and nexus to account for the veteran's complaint 
of numbness, the medical records provide highly probative 
evidence against the veteran's claim.

In the absence of a current disability involving or causing 
numbness, the veteran's claim of entitlement to service 
connection for numbness of the left side of the body must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Simply stated, the post-service 
medical record, as a whole, provides highly probative 
evidence against this claim, failing to indicate a disability 
that the Board could find is related to a disease or injury 
related to service.         

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the veteran is not competent to find that she in 
fact has a disability related to her subjective numbness and 
then say that it is related to service.  See Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for numbness of the left side of the body.  
Despite the veteran's statements that she currently has 
numbness as a result of service, as a layperson without 
medical expertise or training, her statements alone are 
insufficient to prove her claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  In any event, the Board finds that 
the veteran's statements are outweighed by the records cited 
above.  Accordingly, the appeal is denied.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in September 2004 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued in May 2005 after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection for numbness is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service medical records.  The veteran 
submitted private treatment records.  The veteran was 
afforded a VA medical examination in September 2003 and her 
condition was evaluated in a VA exam in conjunction with a 
claim for unemployment benefits in April 2006.  The Board 
notes that the claims file was not reviewed by the April 2006 
VA examiner; however, as the symptom of numbness was not 
reported by the veteran at that time, the Board finds that 
the veteran was not prejudiced.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement for service connection for the veteran's numbness 
of the left side of the body is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


